

117 S1990 IS: Federal Debt Emergency Control Act of 2021
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1990IN THE SENATE OF THE UNITED STATESJune 9, 2021Mr. Scott of Florida (for himself, Mr. Cruz, Mr. Braun, Mr. Barrasso, Ms. Ernst, Mrs. Blackburn, Mr. Tuberville, Mr. Johnson, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish processes to control inflationary pressures and the Federal debt, during Federal debt emergencies.1.Short titleThis Act may be cited as the Federal Debt Emergency Control Act of 2021.2.DefinitionsIn this Act—(1)the terms budget year and current year have the meanings given those terms in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c); (2)the term eligible bill means a bill introduced in the House of Representatives or Senate—(A)during a Federal debt emergency period;(B)the title of which is To provide for deficit reduction under the Federal Debt Emergency Control Act of 2021.; (C)that, if enacted, would result in a reduction of the deficit of not less than 5 percent during the 10-fiscal-year period following the current fiscal year; and(D)that does not increase the rate of any Federal tax or increase any fee paid to the Federal Government; (3)the term Federal debt emergency period means the fiscal year following a fiscal during which the amount of the debt of the Federal Government held by the public exceeded the gross domestic product of the United States for that fiscal year; (4)the term outlays has the meaning given that term in section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621); and (5)the term stimulus spending means amounts made available under—(A)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123; 134 Stat 146);(B)the Families First Coronavirus Response Act (Public Law 116–127; 134 Stat. 178);(C)the CARES Act (Public Law 116–136; 134 Stat. 281);(D)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620);(E)division N (relating to additional coronavirus response and relief) of the Consolidated Appropriations Act, 2021 (Public Law 116–260); or (F)the American Rescue Plan Act of 2021 (Public Law 117–2). 3.Federal debt emergency control(a)Termination of unspent stimulus spending in a Federal debt emergencyEffective on the first day of the first Federal debt emergency period, as determined by the Director of the Office of Management and Budget, the unobligated balances of all stimulus spending are rescinded and shall be returned to the general fund of the Treasury.(b)Self-Financing of legislation increasing spending during a Federal debt emergency(1)Point of orderDuring a Federal debt emergency period, it shall not be in order in the Senate to consider any bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that (excluding changes in Federal tax revenue, if any) would— (A)increase outlays, relative to the most recent baseline under section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907) over the period of the current year, the budget year, and the ensuing 9 fiscal years; or(B)increase the deficit over the period of the current year, the budget year, and the ensuing 9 fiscal years.(2)DeterminationThe determination of the existence of a Federal debt emergency period, outlays, and the deficit for purposes of paragraph (1) shall be based on estimates provided by the Congressional Budget Office.(3)Waiver and appealParagraph (1) may be waived or suspended in the Senate only by an affirmative vote of two thirds of the Members, duly chosen and sworn. An affirmative vote of two thirds of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under paragraph (1). (4)Exercise of rulemaking powersCongress adopts the provisions of this subsection—(A)as an exercise of the rulemaking power of the Senate, and as such they shall be considered as part of the rules of the Senate, and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and(B)with full recognition of the constitutional right of the Senate to change those rules (insofar as they relate to the Senate) at any time, in the same manner, and to the same extent as is the case of any other rule of the Senate.4.Expedited consideration of deficit reducing bills(a)Consideration in the house of representatives(1)Referral and reportingAny committee of the House of Representatives to which an eligible bill is referred shall report it to the House without amendment not later than 30 days after the date on which the eligible bill is introduced. If a committee fails to report an eligible bill within that period, it shall be in order to move that the House discharge the committee from further consideration of the bill. Such a motion shall not be in order after the last committee authorized to consider the bill reports it to the House or after the House has disposed of a motion to discharge the bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 20 minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, the House shall proceed immediately to consider the eligible bill in accordance with paragraphs (2) and (3). A motion to reconsider the vote by which the motion is disposed of shall not be in order.(2)Proceeding to considerationAfter the last committee authorized to consider an eligible bill reports it to the House or has been discharged (other than by motion) from its consideration, it shall be in order to move to proceed to consider the eligible bill in the House. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to the eligible bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.(3)ConsiderationAn eligible bill shall be considered as read. All points of order against an eligible bill and against its consideration are waived. The previous question shall be considered as ordered on an eligible bill to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the eligible bill. A motion to reconsider the vote on passage of an eligible bill shall not be in order.(4)Vote on passageThe vote on passage of an eligible bill shall occur not later than 30 days after the date on which the eligible bill is introduced.(b)Expedited procedure in the Senate(1)Committee considerationAn eligible bill introduced in the Senate shall be jointly referred to the committee or committees of jurisdiction, which committees shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than 30 days after the date on which the eligible bill is introduced. If any committee fails to report an eligible bill within that period, that committee shall be automatically discharged from consideration of the eligible bill, and the eligible bill shall be placed on the appropriate calendar.(2)Motion to proceedNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which an eligible bill is reported or discharged from all committees to which it was referred, for the majority leader of the Senate or the majority leader’s designee to move to proceed to the consideration of the eligible bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the eligible bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to an eligible bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of an eligible bill is agreed to, the eligible bill shall remain the unfinished business until disposed of.(3)ConsiderationAll points of order against an eligible bill and against consideration of the eligible bill are waived. Consideration of an eligible bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 30 hours which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate on an eligible bill is in order, shall require an affirmative vote of three-fifths of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of an eligible, including time used for quorum calls and voting, shall be counted against the total 30 hours of consideration.(4)No amendmentsAn amendment to an eligible bill, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the eligible bill, is not in order.(5)Vote on passageIf the Senate has voted to proceed to an eligible bill, the vote on passage of the eligible bill shall occur immediately following the conclusion of the debate on the eligible bill, and a single quorum call at the conclusion of the debate if requested. The vote on passage of an eligible bill shall occur not later than 30 days after the date on which the eligible bill is introduced.(6)Rulings of the chair on
 procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to an eligible bill shall be decided without debate.(c)AmendmentAn eligible bill shall not be subject to amendment in either the House of Representatives or the Senate.(d)Consideration by the other house(1)In generalIf one House receives from the other an eligible bill—(A)the eligible bill of the other House shall not be referred to a committee; and(B)the eligible bill of the other House shall be entitled to expedited floor procedures under this section.(2)Revenue measureThis subsection shall not apply to the House of Representatives if an eligible bill received from the Senate is a revenue measure.(e)VetoesIf the President vetoes an eligible bill, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.(f)Loss of privilegeThe provisions of this section shall only apply to an eligible bill during a Federal debt emergency period.(g)RulemakingThe provisions of this section are enacted by Congress—(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.